Name: 96/594/EC: Council Decision of 16 September 1996 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (Kyrgyzstan, Lithuania, Tajikistan, Turkmenistan)
 Type: Decision
 Subject Matter: leather and textile industries;  European construction;  international affairs;  political geography
 Date Published: 1996-10-16

 16.10.1996 EN Official Journal of the European Communities L 263/35 COUNCIL DECISION of 16 September 1996 on the provisional application of certain agreements between the European Community and certain third countries on trade in textile products (Kyrgyzstan, Lithuania, Tajikistan, Turkmenistan) (96/594/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence thereof, Having regard to the proposal from the Commission, Whereas bilateral agreements on trade in textile products, hereafter referred to as basic agreements, were negotiated with Kyrgyzstan, Lithuania, Tajikistan and Turkmenistan and have been applied on a provisional basis by Council Decision 94/277/EC of 20 December 1993 (1); Whereas the basic agreement with Lithuania was approved by Council Decision 94/978/EC of 19 December 1994 (2) and entered into force on 1 January 1995; Whereas the Commission has negotiated on behalf of the Community bilateral agreements in the form of Exchanges of Letters to amend the basic agreements with the abovementioned countries in order to take into account the accession of Austria, Finland and Sweden to the European Union; whereas these negotiated agreements should be applied on a provisional basis from 1 January 1995, pending the completion of procedures required for their conclusion, subject to reciprocal provisional application by the countries in question, HAS DECIDED AS FOLLOWS: Article 1 The bilateral agreements in the form of Exchanges of Letters to amend the existing bilateral agreements, arrangements and protocols on trade in textile products with certain third countries to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union between the European Community, of the one part, and the respective third countries of the other part, listed in the Annex to this Decision, shall be applied on a provisional basis from 1 January 1995, pending their formal conclusion, subject to reciprocal provisional application by the partner countries. Article 2 The texts of the initialled agreements are attached to this Decision. Done at Brussels, 16 September 1996. For the Council The President I. YATES (1) OJ No L 123, 17. 5. 1994, p. 1. (2) OJ No L 375, 31. 12. 1994, p. 1. ANNEX List of countries Kyrgyzstan Lithuania Tajikistan Turkmenistan